PER CURIAM.
The appellant, owner of 14.39 acres of improved business property located in Dade County, filed suit in the circuit court seeking a decree reducing the ad valorem tax assessment thereon for 1967. The property was assessed at $1,303,47o.1
On trial of the cause before the court certain facts were submitted by stipulation, and evidence was presented relating to value. Plaintiff’s expert valued the property at $975,000. Defendants’ expert placed the value between $1,400,000 and $1,500,000. The trial court denied relief, and the plaintiff appealed.
In the judgment the court recited the contentions of the parties, and stated: “After considering the stipulation of the parties, the testimony and other evidence presented by the parties and the applicable law, the Court finds and holds that Plaintiff failed to sustain its burden of proving that the 1967 assessment on its property was excessive, arbitrary or unlawful.”
On considering the record, briefs and arguments we conclude no reversible error has been shown. The conclusion and judgment of the trial court, as to the assessed valuation and as to propriety of the manner or method of arriving at the assessment, are supported by substantial competent evidence.
Affirmed.

. Through error, the taxpayer was billed for $1,315,720, which exceeded the assessment by $12,250. That error was corrected in the judgment, on stipulation of the parties.